10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

"7

Case 3:18-cv-00601-LRH-CBC Document 41 Filed 10/08/19 Page 1 of 2

L. Edward Humphrey, Esq. - NV Bar 9066
Christopher L. Blandford, Esq. —- Nv Bar 14482
HUMPHREY LAW PLLC

201 W. Liberty St., Suite 350

Reno, Nevada 89501

Tel: 775.420.3500

Fax: 775.683.9917

ed@hlawnv.com

clb@hlawnv.com

Counsel for Defendant, John Schleining

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JOHN ILIESCU JR. AND SONNIA ILIESCU, | Case No.: 3:18-cv-00601
AS TRUSTEES OF THE JOHN ILIESCU JR.
AND SONNIA ILIESCU 1992 FAMILY

TRUST AGREEMENT; SONNIE SANTEE STIPULATION AND ORDER RE: REPLY

ILIESCU, INDIVIDUALLY, IN SUPPORT OF AMENDED MOTION
TO STAY DISCOVERY AND FOR
Plaintiff, ENTRY OF A PROTECTIVE ORDER

VS.

(FIRST REQUEST)
JOHN SCHLEINING, et al.,

Defendant.

 

 

 

 

COMES NOW, Plaintiffs, JOHN ILIESCU, JR., and SONNIA SANTEE ILIESCU, as
Trustees of the JOHN ILIESCU, JR. AND SONNIA ILIESCU 1992 FAMILY TRUST
AGREEMENT; JOHN ILIESCU, JR., individually; and SONNIA SANTEE ILIESCU,
individually, by and through their undersigned counsel of record, D. CHRIS ALBRIGHT, ESQ.,
of ALBRIGHT, STODDARD, WARNICK & ALBRIGHT, and Defendant, JOHN
SCHLEINING, by and through his counsel of record L. EDWARD HUMPHREY, ESQ. of
HUMPHREY LAW PLLC, and, whereas, the parties have mutually agreed to extend the time in
which Defendant John Schleining has to file a Reply in support of his Motion To Stay Discovery
and for Protective Order [ECF 38]. .

STIPULATION AND ORDER RE: REPLY IN SUPPORT OF AMENDED MOTION TO STAY DISCOVERY AND FOR ENTRY OF
A PROTECTIVE ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

V7

 

Case 3:18-cv-00601-LRH-CBC Document 41 Filed 10/08/19 Page 2 of 2

Pursuant to agreement between the parties, John Schleining’s Reply, if any, shall be due

no later than October 16, 2019.

 

 

DATED this 8th day of October 2019. DATED this 8th day of October 2019.
ALBRIGHT, STODDARD, WARNICK HUMPHREY LAW PLLC
& ALBRIGHT
/s/ G. Mark Albright /s/ L. Edward Humphrey
G. MARK ALBRIGHT, ESQ. L. EDWARD HUMPHREY, ESQ.
Nevada Bar No. 001394 Nevada Bar No. 9066
D. CHRIS ALBRIGHT, ESQ. CHRISTOPHER L. BLANDFORD, ESQ.
Nevada Bar No. 004904 Nevada Bar No. 14482
801 South Rancho Drive, Suite D-4 201 Washington Street, Suite 350
Las Vegas, Nevada 89106 Reno, Nevada 89501
Tel: 702.384.7111 Tel: 775.420.3500
Fax: 702.384.0605 Fax: 775.683.9917
gma@albrightstoddard.com ed@hlawny.com
dca@albrightstoddard.com clb@hlawnv.com
Attorneys for Plaintiffs Attorneys for Defendant

ORDER

IT IS SO ORDERED rnsG@@ day of (Octrbor. 2019.

AMMhbhan

UNITED STATES DIgARICT JUDGE

Submitted by:

L. EDWARD HUMPHREY, ESQ.
HUMPHREY LAW PLLC

201 W. Liberty Street, Suite 350

Reno, Nevada 89501

Counsel for Defendant John Schleining

STIPULATION AND ORDER RE: REPLY IN SUPPORT OF AMENDED MOTION TO STAY DISCOVERY AND FOR ENTRY OF
A PROTECTIVE ORDER - 2

 

 
